DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Claim 1 is directed to a machine (i.e., an apparatus). The claim is directed to a judicial exception in the form of an abstract idea—in this case, one or more mathematical concepts. In particular, the one or more mathematical concepts entail using a control unit to calculate and update flow rates based on, inter alia, a prescribed dose, said prescribed dose being a target mean value of one or more flow rates to be delivered across an entire patient treatment. For instance, the claim recites: calculate or receive initial set values of two or more fluid flow rates; calculate or receive at least a prescribed dose, said prescribed dose being a target mean value of one or more flow rates to be delivered across an entire patient treatment; and execute a flow rate update procedure comprising updated set values based on said prescribed dose in order to deliver the prescribed dose during a reference time interval. Here, the use of, inter alia, a mean value requires mathematical calculation. Additionally, calculating initial set values of two or more fluid flow rates also requires mathematical calculation. In view of these findings, the limitations describing how the control unit is configured are found as being directed to a judicial exception (i.e., abstract idea): in the form of one or more mathematical concepts.
The claim recites additional elements, such as: a filtration unit, a blood withdrawal line, a blood return line, a blood pump, an effluent line, at least two fluid lines, and one or more pumps and/or valves. However, none of these elements apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. For example, the claim conveys that the control unit executes a flow rate update procedure which calculates updated set values for one or more of the fluid flow rates. However, none of the claimed pumps use the updated set values calculated by the control unit. In view of the foregoing, the additional elements recited in the claim do not appear to integrate the judicial exception into a practical application of the exception.
Additionally, upon evaluation of each of the additional elements describe above, none of these elements appear to require any particular application of the recited functions of the control unit (e.g., the calculations). As such, claim 1 as a whole does not to amount to significantly more than the judicial exception.
Claim Rejections - 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which Applicant regards as the invention.
Claims 1–8 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 recites the limitation “one or more pumps and/or valves”. Respectfully, it is unclear what subject matter Applicant intended to encompass with this limitation. For instance, is the limitation covering: (A) one or more pumps and/or one or more valves; (B) solely one or more valves (i.e., zero pumps); or (C) valves and one or more pumps? For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependence from an indefinite claim.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Kameno1 discloses a control system which includes a volume-setting device and a rate-setting device, wherein the water-removing rate is set by the rate-setting deivce. (Kameno Abstract.)
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
    

    
        1 US 5,656,153 A, issued August 12, 1997 (“Kameno”).